

115 HR 2571 IH: Spaceflight Training and Astronaut Reform Act
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2571IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. Posey (for himself and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend title 51 of the United States Code to improve the safety of commercial space flight
			 operations by authorizing the operation of aircraft with experimental
			 certificates carrying persons or property to support research and training
			 for space flight participants and crew, and for other purposes.
	
 1.Short titleThis Act may be cited as the Spaceflight Training and Astronaut Reform Act or the STAR Act. 2.Experimental permits for space support vehicles (a)Definition of space support vehicleSection 50902 of title 51, United States Code, is amended—
 (1)by redesignating paragraphs (21) through (25) as paragraphs (22) through (26), respectively; and (2)by inserting after paragraph (20) the following:
					
 (21)space support vehicle means an aircraft operating at a spaceport licensed by the Federal Aviation Administration that simulates space flight conditions in support of—
 (A)training for space flight participants or crew; or (B)testing of space flight hardware..
 (b)Experimental permitsSection 50906 of such title is amended— (1)in subsection (b)—
 (A)by inserting space support vehicles, after reentry vehicles,; and (B)by inserting or training after reentry activities;
 (2)in subsection (d)— (A)by striking only for reusable suborbital rockets or reusable launch vehicles that will be launched into a suborbital trajectory or reentered and inserting for reusable suborbital rockets, reusable launch vehicles, or space support vehicles, that will be launched into a suborbital trajectory, reentered, or flown for training or research purposes; and
 (B)in paragraph (3), by inserting , or simulating launch, reentry, or space flight conditions before the period; and (3)in subsection (e)(1), by inserting or for a particular space support vehicle, before for the uses described in subsection (d).
 (c)Letter of deviation required for experimental permit holderSection 50906 of such title is amended— (1)by redesignating subsection (i) as subsection (j); and
 (2)by inserting after subsection (h) the following:  (i)A space support vehicle may not operate under an experimental permit under this section unless such vehicle has a valid letter of deviation authority in accordance with section 91.319(h) of title 14, Code of Federal Regulations or any similar successor regulation. The Secretary shall issue such letter of deviation authority not later than 60 days after the provision of an experimental permit under this section, to the extent consistent with maintaining the public health and safety and the safety of property..
				